DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim 1 of the instant invention is directed to a “radically polymerizable material consisting of…” which is a close-ended claim.  Claims 4 and 10 require the “material according to claim 3, which comprises…” and the “material according to claim 1, which comprises…”, respectively.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  Thus claims 4 and 10 are broader than the scope of the independent claim, and thus fail to further limit. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-3, 8, 9, 13-15, and 19-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants have amended the claim to narrow the scope to a “radically polymerizable material consisting of…”.  The closest prior art of record, known by Moszner et al. (WO 2016/005540), teaches a radically polymerizable material comprising [0077-0086] particularly preferably (a) 10 to 60 wt.-% multifunctional (meth) acrylate(s), particularly suitable monomers include bisphenol A di(meth)acrylate and bis-GMA (addition product of (meth)acrylic acid and bisphenol A diglycidyl ether; instant (b)) [0060]; (b) 0.1 to 3.0 wt.-% initiator(s), including mixtures of the different photoinitiators used, such as e.g. bis(4-methoxybenzoyl)diethylgermanium combined with camphorquinone and 4-dimethylaminobenzoic acid ethyl ester (instant (c)) [0062]; (c) 1.0 to 40 wt.-% of at least one compound of general formula I, preferably 2-(methylsulfonylmethyl)-acrylic acid ethyl ester (instant (a), claims 2-4) [Ex13]; (d) 0 to 30 wt.-% monofunctional (meth) acrylate(s); (e) 5 to 40 wt.-% difunctional thermo- and/or photolabile (meth) acrylate(s); (f) 0 to 60 wt.-% filler(s), particularly suitable fillers include mixed oxides of SiO2 and ZrO2 (instant claim 10) [0064]; (g) 5 to 30 wt.-% expanding additive(s) and/or radiation-to-heat converters; (h) 1 to 50 wt.-% solvent(s), and (i) 0.5 to 3 wt.-% other additive(s) [0077-0086].  
Moszner et al. explicitly requires the use of difunctional thermo- and/or photolabile (meth) acrylate(s), which is excluded by the newly amended claim language.  A person of ordinary skill in the art would have no motivation to remove the required difunctional thermo- and/or photolabile (meth) acrylate(s) of Moszner et al.  Such a reconstruction of the claims would be based on impermissible hindsight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767